Hassett v Buffalo Chop House, Inc. (2018 NY Slip Op 03042)





Hassett v Buffalo Chop House, Inc.


2018 NY Slip Op 03042


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., DEJOSEPH, CURRAN, AND WINSLOW, JJ.


584 CA 17-01959

[*1]BARRY J. HASSETT, PLAINTIFF-APPELLANT-RESPONDENT,
vBUFFALO CHOP HOUSE, INC., D.. BROWN AND ASSOCIATES, INC., AND BUFFALO DEVELOPMENT CORPORATION, DEFENDANTS-RESPONDENTS-APPELLANTS. 


DOLCE PANEPINTO, P.C., BUFFALO (SEAN E. COONEY OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.
SUGARMAN LAW FIRM, LLP, BUFFALO (MICHAEL A. RIEHLER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered August 29, 2017. The order denied the motion of plaintiff and the cross motion of defendants for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 13, 2018,
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs upon stipulation.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court